DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 7/16/2021 which amended claims 1, 12, 16, and 17, cancelled claim 20, and added new claims 21-23. Claims 1-19 and 21-23 are currently pending.  

Claim Objections
Claims 7-10, 13, 22, and 23 are objected to because of the following informalities:
Claim 7, line 1, “diffractive optical element” should be changed to --diffractive optical component-- to correct antecedence.
Claim 8, lines 1 and 2-3, “diffractive optical element” should be changed to --diffractive optical component-- to correct antecedence.
Claim 9, lines 1 and 2, “diffractive optical element” should be changed to --diffractive optical component-- to correct antecedence.
Claim 10, line 1, “diffractive optical element” should be changed to --diffractive optical component-- to correct antecedence.
Claim 13, lines 1-2, “diffractive optical element” should be changed to --diffractive optical component-- to correct antecedence.
Claim 22, line 1, “diffractive optical element” should be changed to --diffractive optical component-- to correct antecedence.
Claim 23, line 1, “diffractive optical element” should be changed to --diffractive optical component-- to correct antecedence.
Appropriate correction is required to place claims in better form.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 12, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pistoresi (US Patent No. 4,845,718) in view of Sheffield (US Patent No. 5,960,013).
Regarding claim 1, Pistoresi discloses a radiation source (Fig. 1), comprising: 

a device configured to feed back the emitted radiation to the free electron laser (Fig. 1, col. 2, lines 40-63, a portion of the laser beam is outcoupled and the remainder is fed back into the wiggler 10 by elements 14, 16, 18, 20, and 12), the device comprising: 
a first optical component configured to couple out of a beam path the emitted radiation (Fig. 1, col. 2, lines 40-68, diffraction grating 16 redirects the beam from collimating mirror 14, separates the beam emitted from wiggler 10, and provides a portion of the beam to diffraction grating 18); and 
a second optical component configured to couple into the free electron laser at least a portion of the coupled-out radiation (Fig. 1, col. 2, lines 40-68, diffraction grating 18 directs the beam from diffraction grating 16 to elements 20, 12, and 10),
wherein the first optical component comprises a diffractive optical element configured to separate an order of diffraction of the emitted radiation and send the separated order of diffraction of the emitted radiation to the second optical component without sending at least one other order of diffraction to the second optical component (Fig. 1, col. 2, lines 40-68, col. 3, lines 5-19, lines 32-35, the diffraction grating 16 directs the zero order diffraction out of the feedback loop so that the first diffraction order is directed to the grating element 18). Pistoresi does not appear to explicitly describe the free electron laser having a wavelength of at most 30 nm.
Sheffield discloses a radiation source (Figs. 1-2, self-seeded free electron laser, FEL), comprising: a free electron laser configured to emit radiation having a wavelength of at most 30 nm (Figs. 1-2, col. 4, lines 7-12, the FEL emits a beam in the x-ray regime, including 20 nm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the free electron laser having a wavelength of at most 30 nm as taught by Sheffield as the wavelength of the free electron laser in the radiation source as taught by Pistoresi since including the free electron laser having a wavelength of at most 30 nm is commonly used to provide radiation in the x-ray regime (Sheffield, col. 4, lines 7-12) for short wavelength applications such as lithographic exposure. 
Regarding claim 11, Pistoresi as modified by Sheffield discloses wherein the device comprises two grazing incidence mirrors (Pistoresi, Fig. 1, grazing mirrors 12 and 22) and two normal incidence mirrors (Pistoresi, Fig. 1, collimating mirrors 14, 20). 
Regarding claim 12, Pistoresi as modified by Sheffield discloses a method comprising:
providing a radiation source according to claim 1 (see claim 1 rejection above, Pistoresi, Fig. 1, free electron laser);
using the FEL to generate radiation (Pistoresi, Fig. 1, co. 2, lines 40-68, a free electron laser generates radiation);
using the diffractive optical component to separate an order of diffraction of the radiation (Pistoresi, Fig. 1, col. 2, lines 40-68, col. 3, lines 5-19, lines 32-35, diffraction grating 16 separates the beam emitted by wiggler 10); and
coupling into the FEL at least a portion of the separated order of diffraction of the radiation without coupling into the FEL at least one other order of diffraction of the radiation (Pistoresi, Fig. 1, col. 2, lines 40-68, col. 3, lines 5-19, lines 32-35, the diffraction grating 16 directs the zero order diffraction out of the feedback loop so that the first diffraction order is directed to the grating element 18). 
Regarding claim 17, Pistoresi discloses a radiation source (Fig. 1), comprising: 
a free electron laser configured to emit radiation having a wavelength (Fig. 1, a free electron laser FEL emits radiation); and 
a device configured to feed back the emitted radiation to the free electron laser, the device comprising first, second, third, and fourth mirrors (Fig. 1, col. 2, lines 40-63, a portion of the laser beam is outcoupled and the remainder is fed back into the wiggler 10 by elements 14, 16, 18, 20, and 12), wherein:
the first mirror comprises a diffractive optical element (Fig. 1, col. 2, lines 40-68, diffraction grating 16);
the first mirror is configured to separate an order of diffraction of the emitted radiation and send the separated order of diffraction of the emitted radiation to the second mirror without sending at least one other order of diffraction to the second mirror (Fig. 1, col. 2, lines 40-68, col. 3, lines 5-19, lines 32-35, diffraction grating 16 redirects the beam from collimating mirror 14, separates the beam emitted from wiggler 10, and provides a portion of the beam containing the first diffraction order to diffraction grating 18, while directing the zeroth diffraction order out of the feedback loop);
the second mirror is configured to reflect at least a portion of the separated order of diffraction of the emitted radiation to the third mirror (Fig. 1, col. 2, lines 40-68, col. 3, lines 5-19, lines 32-35, diffraction grating 18 directs the beam from diffraction grating 16 to elements 20, 12, and 10);
the third mirror is configured to reflect at least a portion of the separated order of diffraction of the emitted radiation to the fourth mirror (Fig. 1, col. 2, lines 40-63, col. 3, lines 5-19, lines 32-35, the second collimating mirror 20 directs the beam from diffraction grating 18 to grazing mirror 12); and
the fourth mirror is configured to couple into the free electron laser at least a portion of the separated order of diffraction of the emitted radiation (Fig. 1, col. 2, lines 40-68, col. 3, lines 5-19, lines 32-35, grazing mirror 12 directs the beam from collimating mirror 20 back to wiggler 10). Pistoresi does not appear to explicitly describe the free electron laser having a wavelength of at most 30 nm.
Sheffield discloses a radiation source (Figs. 1-2, self-seeded free electron laser, FEL), comprising: a free electron laser configured to emit radiation having a wavelength of at most 30 nm (Figs. 1-2, col. 4, lines 7-12, the FEL emits a beam in the x-ray regime, including 20 nm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the free electron laser having a wavelength of at most 30 nm as taught by Sheffield as the wavelength of the free electron laser in the radiation source as taught by Pistoresi since including the free electron laser having a wavelength of at most 30 nm is commonly used to provide radiation in the x-ray regime (Sheffield, col. 4, lines 7-12) for short wavelength applications such as lithography exposure. 
Regarding claim 23, Pistoresi discloses wherein the diffractive optical element comprises a grating having a line density of at least 30 lines per millimeter (Pistoresi, Fig. 1, col. 3, lines 32-40, the line density on the grating elements 16, 18 is 900 lines per mm). 


Claims 2, 3, 8, 9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pistoresi as modified by Sheffield as applied to claim 1 above, and further in view of De Vries et al. (WO2017/036717, De Vries hereinafter).
Regarding claim 2, Pistoresi as modified by Sheffield does not appear to explicitly describe wherein the first optical component comprises a grazing incidence mirror.
De Vries discloses wherein the first optical component comprises a grazing incidence mirror (Figs. 4-6, paras. [0104], [0109], radiation is incident at grazing angles on each diffractive grating 41-45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a grazing incidence mirror as taught by De Vries as the first optical component in the radiation source as taught by Pistoresi as modified by Sheffield since including wherein the first optical component comprises a grazing incidence mirror is commonly used to limit the amount of radiation absorbed by diffraction grating (De Vries, para. [0109]) while permitting splitting and directing the radiation to the desired direction (De Vries, para. [0006]).
Regarding claim 3, Pistoresi as modified by Sheffield in view of De Vries discloses wherein the grazing incidence mirror comprises at least one member selected from the group consisting of silicon carbide (SiC), silicon (Si), copper (Cu), ruthenium (Ru), aluminum (Al), and diamond (De Vries, Figs. 4-5, paras. [0119], [0123], the diffraction grating includes a coating of ruthenium and a silicon substrate). 
Regarding claim 8, Pistoresi as modified by Sheffield does not appear to explicitly describe wherein the diffractive optical element comprises lines perpendicular to a direction of the radiation incident on the diffractive optical element.
De Vries discloses wherein the diffractive optical element comprises lines perpendicular to a direction of the radiation incident on the diffractive optical element (Figs. 4-5, paras. [0133]-[0134], the grooves 51 in the diffraction grating are perpendicular to the direction of propagation of incident radiation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the diffractive optical element comprises lines perpendicular to a direction of the radiation incident on the diffractive optical element as taught by De Vries in the radiation source as taught by Pistoresi as modified by Sheffield since including wherein the diffractive optical element comprises lines perpendicular to a direction of the radiation incident on the diffractive optical element is commonly used to control the power of the diffraction pattern formed by the diffraction grating to produce the radiation intensity in the directions as desired (De Vries, paras. [0133]-[0134]).
Regarding claim 9, Pistoresi as modified by Sheffield does not appear to explicitly describe wherein the diffractive optical element comprises lines parallel to a direction of the radiation incident on the diffractive optical element. 
 De Vries discloses wherein the diffractive optical element comprises lines parallel to a direction of the radiation incident on the diffractive optical element (Figs. 4-5, paras. [0133]-[0134], the grooves 51 in the diffraction grating are parallel to the direction of propagation of incident radiation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the diffractive optical element comprises lines parallel to a direction of the radiation incident on the diffractive optical element as taught by De Vries in the radiation source as taught by Pistoresi as modified by Sheffield since including wherein the diffractive optical element comprises lines parallel to a direction of the radiation incident on the diffractive optical element is commonly used to control the power of the diffraction pattern formed by the diffraction grating to produce the radiation intensity in the directions as desired (De Vries, paras. [0133]-[0134]).
Regarding claim 14, Pistoresi as modified by Sheffield discloses a radiation source according to claim 1 (see claim 1 rejection above, Pistoresi, Fig. 1, free electron laser). Pistoresi as modified by Sheffield does not appear to explicitly describe an illumination system comprising, wherein the illumination system is selected from the group consisting of a microlithographic illumination system and a metrology illumination system.
De Vries discloses an illumination system comprising wherein the illumination system is selected from the group consisting of a microlithographic illumination system and a metrology illumination system (Figs. 1-4 and 6, paras. [0078]-[0082], [0087]-[0088], the lithographic system LS includes a radiation source SO, a beam delivery system BDS and multiple lithographic apparatuses LA, each having an illumination system IL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an illumination system comprising wherein the illumination system is selected from the group consisting of a microlithographic illumination system and a metrology illumination system as taught by De Vries as the system to which the radiation from the radiation source is directed as taught by Pistoresi as modified by Sheffield since including an illumination system comprising a radiation source, wherein the illumination system is a microlithographic illumination system is commonly used to manufacture integrated circuits by patterning a mask onto a photosensitive substrate with smaller features to mass produce semiconductor devices (De Vries, paras. [0002]-[0005]).
Regarding claim 15, Pistoresi as modified by Sheffield discloses a radiation source according to claim 1 (see claim 1 rejection above, Pistoresi, Fig. 1, free electron laser). Pistoresi as modified by Sheffield does not appear to explicitly describe a system, comprising: an illumination system configured to illuminate an object field; and a projection optical unit configured to image the object field into an image field, wherein the system is a microlithographic projection exposure system.
De Vries discloses a system (Figs. 1-4 and 6), comprising:
an illumination system comprising a radiation source, the illumination system configured to illuminate an object field (Figs. 1-4 and 6, paras. [0078]-[0082], [0087]-[0088], the lithographic system LS includes a radiation source SO and multiple lithographic apparatuses LA. The lithographic apparatuses LA include an illumination system IL that illuminates a patterning device MA); and
a projection optical unit configured to image the object field into an image field (Figs. 1-4 and 6, para. [0082], the lithographic apparatuses LA includes a projection system PS that projects an image of mask MA onto substrate W), 
wherein the system is a microlithographic projection exposure system (Figs. 1-4 and 6 and paras. [0078]-[0082], the lithographic system LS includes multiple lithographic apparatuses to which a radiation source SO and a beam delivery system BDS provides radiation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a system, comprising: an illumination system configured to illuminate an object field; and a projection optical unit configured to image the object field into an image field, wherein the system is a microlithographic projection exposure system as taught by De Vries as the system to which the radiation from the radiation source as taught by Pistoresi as modified by Sheffield is directed since including a system, comprising an illumination system comprising a radiation source, the illumination system configured to illuminate an object field; and a projection optical unit configured to image the object field into an image field, wherein the system is a microlithographic projection exposure system is commonly used to manufacture integrated circuits by patterning a mask onto a photosensitive substrate with smaller features to mass produce semiconductor devices (De Vries, paras. [0002]-[0005]).
Regarding claim 16, Pistoresi as modified by Sheffield discloses a radiation source according to claim 1 (see claim 1 rejection above, Pistoresi, Fig. 1, free electron laser). Pistoresi as modified by Sheffield does not appear to explicitly describe a method of using a microlithographic projection exposure system comprising an illumination system and a projection system, the method comprising: using the illumination system to illuminate a reticle in an object field with radiation; using the projection optical system to image the reticle onto a light-sensitive material in an image field.
De Vries discloses a method of using a microlithographic projection exposure system comprising an illumination system and a projection system (Figs. 1-4 and 6, paras. [0078]-[0088], the lithographic system LS includes lithographic apparatuses LA that include an illumination system IL and a projection system PS to pattern a substrate W), the method comprising: using the illumination system to illuminate a reticle in an object field with radiation (Figs. 1-4 and 6, paras. [0078]-[0082], [0087]-[0088], the lithographic system LS includes a radiation source SO and multiple lithographic apparatuses LA. The lithographic apparatuses LA include an illumination system IL that illuminates a patterning device MA); using the projection optical system to image the reticle onto a light-sensitive material in an image field (Figs. 1-4 and 6, paras. [0003], [0082], [0085], [0086], the lithographic apparatuses LA includes a projection system PS that projects an image of mask MA onto substrate W coated with a radiation sensitive material), wherein the illumination system comprises a radiation source (Figs. 1-4 and 6, paras. [0078]-[0083], [0087]-[0088], the lithographic system LS includes a radiation source SO). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a method of using a microlithographic projection exposure system comprising an illumination system and a projection system, the method comprising: using the illumination system to illuminate a reticle in an object field with radiation; using the projection optical system to image the reticle onto a light-sensitive material in an image field as taught by De Vries as the method to which the radiation produced by the radiation source as taught by Pistoresi as modified by Sheffield is provided since including a method of using a microlithographic projection exposure system comprising an illumination system and a projection system, the method comprising: using the illumination system to illuminate a reticle in an object field with radiation; using the projection optical system to image the reticle onto a light-sensitive material in an image field, wherein the illumination system comprises a radiation source is commonly used to manufacture integrated circuits by patterning a mask onto a photosensitive substrate with smaller features to mass produce semiconductor devices (De Vries, paras. [0002]-[0005]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pistoresi as modified by Sheffield in view of De Vries as applied to claim 2 above, and further in view of Curtin (US Patent No. 9,065,244).
Regarding claim 4, Pistoresi as modified by Sheffield in view of De Vries does not appear to explicitly describe wherein the second optical component comprises a grazing incidence mirror.
Curtin discloses wherein the second optical component comprises a grazing incidence mirror (Figs. 2 and 4, col. 6, lines 29-36, grazing incidence optics 38a, 38b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a grazing incidence mirror as taught by Curtin as the second optical component in the radiation source as taught by Pistoresi as modified by Sheffield in view of De Vries since including wherein the second optical component comprises a grazing incidence mirror is commonly used to arrange the footprint of the free electron laser as desired while limiting the amount of radiation absorbed by the mirror. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pistoresi as modified by Sheffield as applied to claim 1 above, and further in view of Curtin (US Patent No. 9,065,244).
Regarding claim 5, Pistoresi as modified by Sheffield does not appear to explicitly describe wherein the second optical component comprises a grazing incidence mirror.
Curtin discloses wherein the second optical component comprises a grazing incidence mirror (Figs. 2 and 4, col. 6, lines 29-36, grazing incidence optics 38a, 38b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a grazing incidence mirror as taught by Curtin as the second optical component in the radiation source as taught by Pistoresi as modified by Sheffield since including wherein the second optical component comprises a grazing incidence mirror is commonly used to arrange the footprint of the free electron laser as desired while limiting the amount of radiation absorbed by the mirror. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pistoresi as modified by Sheffield in view of Curtin as applied to claim 5 above, and further in view of Banine et al. (US PGPub 2016/0225477, Banine hereinafter).
Regarding claim 6, Pistoresi as modified by Sheffield in view of Curtin does not appear to explicitly describe wherein the grazing incidence mirror comprises at least one member selected from the group consisting of silicon carbide (SiC), silicon (Si), copper (Cu), ruthenium (Ru), aluminum (Al), and diamond.
Banine discloses wherein the grazing incidence mirror comprises at least one member selected from the group consisting of silicon carbide (SiC), silicon (Si), copper (Cu), ruthenium (Ru), aluminum (Al), and diamond (Figs. 7 and 74, para. [0548], [0601], [0992], grazing incidence mirrors 62a-c are formed of silicon with a ruthenium coating, or convex grazing incidence mirror 2632 is formed from copper with a ruthenium coating). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the grazing incidence mirror comprises at least one member selected from the group consisting of silicon carbide (SiC), silicon (Si), copper (Cu), ruthenium (Ru), aluminum (Al), and diamond as taught by Banine as the material of the grazing incidence mirror in the radiation source as taught by Pistoresi as modified by Sheffield in view of Curtin since including wherein the grazing incidence mirror comprises at least one member selected from the group consisting of silicon carbide (SiC), silicon (Si), copper (Cu), ruthenium (Ru), aluminum (Al), and diamond is commonly used to provide a grazing incidence mirror that is a good heat conductor while maximizing reflectivity and reducing absorption (Banine, para. [0992]). 


Claims 7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pistoresi as modified by Sheffield as applied to claims 1 and 17 above, and further in view of De Vries et al. (WO2017/036720, De Vries 720 hereinafter).
Regarding claim 7, Pistoresi as modified by Sheffield does not appear to explicitly describe wherein the diffractive optical element is drivable.
De Vries 720 discloses wherein the diffractive optical element is drivable (Fig. 6-7, para. [0053], grating 61 is provided with one or more actuators to rotate the grating about an axis to alter the angle of incidence of the radiation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the diffractive optical element is drivable as taught by De Vries 720 in the radiation source as taught by Pistoresi as modified by Sheffield since including wherein the diffractive optical element is drivable is commonly used to change the angle of incidence of radiation to vary the intensity of reflected radiation (De Vries 720, paras. [0007]-[0011], [0013], [0015]-[0016], and [0053]).
Regarding claim 13, Pistoresi as modified by Sheffield does not appear to explicitly describe further comprising driving the diffractive optical element to control the radiation guided to an image field. 
De Vries 720 discloses further comprising driving the diffractive optical element to control the radiation guided to an image field (Fig. 1, 2, 6-7, paras. [0027]-[0033], [0036]-[0037], [0051]-[0054], grating 61 is provided with one or more actuators to rotate the grating about an axis to alter the angle of incidence of the radiation to guide the radiation to a lithographic apparatus LA with a mask MA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included driving the diffractive optical element to control the radiation guided to an image field as taught by De Vries 720 in the radiation source in the method as taught by Pistoresi as modified by Sheffield since including further comprising driving the diffractive optical element to control the radiation guided to an image field is commonly used to change the angle of incidence of radiation to vary the intensity of reflected radiation (De Vries 720, paras. [0007]-[0011], [0013], [0015]-[0016], and [0053]).
Regarding claim 19, Pistoresi as modified by Sheffield does not appear to explicitly describe wherein the diffractive optical element is drivable.
De Vries 720 discloses wherein the diffractive optical element is drivable (Fig. 6-7, para. [0053], grating 61 is provided with one or more actuators to rotate the grating about an axis to alter the angle of incidence of the radiation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the diffractive optical element is drivable as taught by De Vries 720 in the radiation source as taught by Pistoresi as modified by Sheffield since including wherein the diffractive optical element is drivable is commonly used to change the angle of incidence of radiation to vary the intensity of reflected radiation (De Vries 720, paras. [0007]-[0011], [0013], [0015]-[0016], and [0053]).



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pistoresi as modified by Sheffield as applied to claim 1 above, and further in view of Wakabayashi et al. (US PGPub 2017/0149198, Wakabayashi hereinafter).
Regarding claim 10, Pistoresi as modified by Sheffield does not appear to explicitly describe wherein the diffractive optical element comprises a cooling unit. 
Wakabayashi discloses wherein the diffractive optical element comprises a cooling unit (Fig. 3, para. [0075], first grating 41 includes a flow path for cooling water formed in the base material). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the diffractive optical element comprises a cooling unit as taught by Wakabayashi in the diffractive optical element in the radiation source as taught by Pistoresi as modified by Sheffield since including wherein the diffractive optical element comprises a cooling unit is commonly used to prevent deformation of, or damage, to the diffractive optical element by regulating the temperature of the diffractive optical element which is exposed to radiation. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pistoresi as modified by Sheffield as applied to claim 17 above, and further in view of Bhowmik (US Patent No. 4,941,147).
Regarding claim 18, Pistoresi as modified by Sheffield discloses wherein: the second mirror is a normal incidence mirror (Pistoresi, Fig. 1, diffraction grating 18 reflects radiation to collimating mirror 20); the third mirror is a normal incidence mirror (Pistoresi, Fig. 1, collimating mirror 20 reflects radiation to grazing mirror 12); and the fourth mirror is a grazing incidence mirror (Pistoresi, Fig. 1, grazing mirror 12), but Pistoresi as modified by Sheffield does not appear to explicitly describe wherein the first mirror is a grazing incidence mirror. 
Bhowmik discloses wherein the first mirror is a grazing incidence mirror (Fig. 5, col. 3, lines 27-29 and lines 51-53, mirror 6 is a grazing incidence mirror);
the second mirror is a normal incidence mirror (Fig. 5, col. 3, lines 27-29 and lines 51-53, mirror 13 is a normal incidence mirror);
the third mirror is a normal incidence mirror (Fig. 5, col. 3, lines 27-29 and lines 51-53, mirror 14 is a normal incidence mirror); and
the fourth mirror is a grazing incidence mirror (Fig. 5, col. 3, lines 27-29 and lines 51-53, mirror 2 is a grazing incidence mirror).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first mirror is a grazing incidence mirror as taught by Bhowmik in the radiation source as taught by Pistoresi as modified by Sheffield since including wherein the first mirror is a grazing incidence mirror is commonly used to arrange the beam path of the radiation source according to the desired footprint to enable the mirrors to handle the radiation without surface distortion (Bhowmik, col. 3, lines 51-59).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pistoresi as modified by Sheffield as applied to claim 1 above, and further in view of Janney (US Patent No. 3,691,477).
Regarding claim 21, Pistoresi as modified by Sheffield does not appear to explicitly describe wherein the separated out order of diffraction of the emitted radiation comprises the zeroth diffraction order of the emitted radiation 
Janney discloses wherein the separated out order of diffraction of the emitted radiation comprises the zeroth diffraction order of the emitted radiation (Fig. 1, col. 3, lines 34-42, the diffraction grating 16 diffracts beam 18 into a zero order diffraction beam 20 and a first order diffraction beam 22 and directs the zero order diffraction beam 20 along the closed circulation path to mirror 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the diffraction orders and the optical elements such that wherein the separated out order of diffraction of the emitted radiation comprises the zeroth diffraction order of the emitted radiation as taught by Janney in the radiation source having the diffractive optical component and second optical element as taught by Pistoresi as modified by Sheffield since including wherein the separated out order of diffraction of the emitted radiation comprises the zeroth diffraction order of the emitted radiation is commonly used to provide a laser capable of operating at higher average power levels (Janney, col. 1, lines 36-40). 


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pistoresi as modified by Sheffield as applied to claim 1 above, and further in view of Neil (US Patent No. 4,933,942).
Regarding claim 22, Pistoresi as modified by Sheffield does not appear to explicitly describe wherein the diffractive optical element comprises a blazed grating.
Neil discloses wherein the diffractive optical element comprises a blazed grating (col. 3, lines 39-40, the diffraction grating is a blazed reflection grating).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the diffractive optical element comprises a blazed grating as taught by Neil as the form of the diffractive optical element in the radiation source as taught by Pistoresi as modified by Sheffield since including wherein the diffractive optical element comprises a blazed grating is commonly used to produce the desired output of the free electron laser (Neil, col. 5, lines 7-13).

Response to Arguments
Applicant’s arguments, see page 11, filed 7/16/2021, with respect to the objection to claim 16 have been fully considered and are persuasive in light of the amendment to the claim. The objection to claim has been withdrawn. 
Applicant’s arguments, see page 11, filed 7/16/2021, with respect to the 35 U.S.C. §112(b) rejection of claim 20 have been fully considered and are persuasive in light of the cancellation of the claim. The 35 U.S.C. §112(b) rejection of claim 20 has been withdrawn. 
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882